DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Pursuant to a preliminary amendment filed 15 June 2021, claims 15-32 are pending in the application.

Claim Objections
Claim 23 is objected to because of the following informalities: a period is improperly placed in line 2.  Appropriate correction is required.
Claim 30 is objected to because of the following informalities: the word “and” should be added before the last member of the group.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 15, 18, and 32, percentages are recited without indication of whether the percentages are based on weight or volume or other basis.  Therefore, the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.  For purposes of compact prosecution, in this Office action the percentages are interpreted as being based on weight.  Claims 16-17 and 19-31 are rejected as depending on indefinite base claims without remedying such deficiency.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 30 recites the broad recitation “retinoids”, and the claim also recites “Vit A” which is the narrower statement of the range/limitation.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19 and 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 19 fails to further limit the subject matter of claim 15 from which it depends in that the term “thin” as used in claim 15 is defined in the application at paragraph [0021] of the specification as a viscosity of the emulsion base between 4000 and 12,000 cP, which is exactly what claim 19 recites.
Claim 25 fails to include all the limitations of claim 24 upon which it depends in that claim 25 recites the vitamin as open-ended using “comprises” whereas claim 24 is closed with respect to the vitamin being selected from the recited group by using “consisting of”. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15, 17, 19, 21, 23, 26-28, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 9, and 11-12 of U.S. Patent No. 10,912,721.
Although the claims at issue are not identical, they are not patentably distinct from each other because the floral fragrance, retinoids, sunflower seed oil, and tocopherol of the ‘721 claims are active ingredients, the pH range of instant claim 17 overlaps the range of the ‘721 claims, and the instantly claimed properties are inherent in the composition of the ‘721 claims given the near-identical nature of both sets of claims.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Distinctive® Emul-Lipid BA technical bulletin (Resources of Nature, Inc., 31 December 2013) discloses use of Distinctive® Emul-Lipid BA (i.e., lipid emulsifier as used in Example 1 of the instant application) as an oil-in-water emulsifier in thin/low-viscosity emulsion base formulations for cosmetics to improve product stability wherein Distinctive® Emul-Lipid BA is polyglyceryl-10 mono/dioleate and polyglyceryl-3 oleate and glycerin and phosphatidylglycerol (page 1) wherein formulations contain 2-6 wt% of Distinctive® Emul-Lipid BA (pages 4, 5) wherein formulations can also contain 3-5 wt% VEGELIGHT 1214LC (i.e., alkane texture enhancer as used in Example 1 of the instant application) and q.s. water and have viscosity 3500-4000 cps, and the formulations can also contain caprylic/capric triglyceride, dimethicone, butylene glycol, glycerin, and xanthan gum (page 4) and formulations can also contain farnesol (i.e., floral fragrance, active ingredient) (page 5).  However, Distinctive® Emul-Lipid BA technical bulletin does not disclose plant juice solvent as claimed, nor the stability property as claimed.
	Jochim et al. (US 2007/0098670 A1; published 03 May 2007) discloses skin care products (title) wherein organic fruit juice is used in place of water in conventional skin care products wherein such organic ingredients are in excess of 70% of the product to meet the USDA National Organic Program standard (paragraph [0013]) and organic juices are rich in protein antioxidants, essential vitamins, vital phyto-nutrients, and powerful hydroxyl acids, making them excellent ingredients for skin care products (paragraph [0015]) wherein such juices can be grape, lemon, apple, or aloe (paragraphs [0015], [0017]; claims 10, 11) wherein sunflower oil (i.e., sunflower seed oil) can be added (paragraphs [0026], [0029], [0031], [0033], [0035], [0037], [0039], [0041], [0051], [0069], [0070]) and wherein tocopherol can be added as an antioxidant (paragraphs [0021], [0024], [0029], [0033], [0035], [0037], [0039], [0041], [0043], [0051], [0058], [0068], [0071]; claim 12).
	A combination of the teachings of Distinctive® Emul-Lipid BA technical bulletin and Jochim et al. would not necessarily result in the claimed stability property, which is dependent at least in part on the specific concentration of the plant juice solvent encompassed by the claims, as discussed in the instant specification such as in the Examples therein, and there is no suggestion in the art with respect to such stability property or such specific concentration, and thus there is a lack of motivation to and reasonable expectation of success in combining such art to arrive at the claimed composition with the recited constituents, concentrations, and properties.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617